NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                    No. 19-1148
                                  _______________

                          UNITED STATES OF AMERICA

                                          v.

                                 DMILL POLLEY,
                                           Appellant
                                 ________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                       (D.C. Criminal No. 2:18-cr-00196-001)
                         District Judge: Hon. John R. Padova
                                  ________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 October 21, 2019

          Before: GREENAWAY, JR., PORTER, and COWEN, Circuit Judges.

                             (Filed: November 19, 2019)

                                   ______________

                                      OPINION
                                   ______________


PORTER, Circuit Judge.

      
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Dmill Polley challenges his sentence of 36 months’ imprisonment. The sole issue

on appeal is whether, under U.S.S.G. § 2B3.1(b)(2)(D), Polley “otherwise used” a mini-

sledgehammer by using it to break a display case during a jewelry store robbery. Because

the District Court correctly concluded that he did, we will affirm.

                                             I

       Polley and two accomplices robbed a jewelry store of $136,650 in Rolex watches.

To accomplish the robbery, Polley and his accomplices smashed a display case with

mini-sledgehammers. Polley eventually pleaded guilty to robbery under 18 U.S.C. §§ 2,

1951(a).

       The District Court enhanced Polley’s sentence because “a dangerous weapon was

otherwise used” and sentenced him to 36 months’ incarceration. The sentence included a

21-month downward variance and was to run consecutively with an unrelated sentence

Polley was serving at the time. Polley timely appealed.

                                             II

       The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction

under 28 U.S.C. § 1291.




                                             2
                                            III1

       On appeal, Polley challenges only the enhancement of his sentence for “otherwise

us[ing]” a dangerous weapon under U.S.S.G. § 2B3.1(b)(2)(D). He argues that our

precedent requires a specific threat of interpersonal violence for the enhancement to

apply. Thus, he argues, his conduct merits enhancement for only brandishing or

possessing a dangerous weapon. He is mistaken.

       The Sentencing Guidelines instruct a District Court to enhance the base offense

level for robbery by four levels “if a dangerous weapon was otherwise used” during the

robbery. U.S.S.G. § 2B3.1(b)(2)(D). And when “a dangerous weapon was brandished or

possessed,” the Guidelines call for a three-level enhancement. Id. § 2B3.1(b)(2)(E). The

Guidelines define “otherwise used” as “conduct [that] was more than brandishing,

displaying, or possessing” a dangerous weapon. Id. § 1B1.1, cmt. n.1(J). “Brandish[ing]”

is defined as displaying or otherwise making a dangerous weapon known to another

person “in order to intimidate that person.” Id. § 1B1.1, cmt. n.1(C).

       Our decision in United States v. Johnson, 199 F.3d 123 (3d Cir. 1999) is highly

instructive. Johnson and a co-defendant smashed a display case while robbing a jewelry

store. Id. at 124. During the robbery, a third accomplice held a baseball bat overhead and

threatened to hit an employee. Id. at 124–25, 127–28. We observed that other courts of


1
 We review a District Court’s factual findings for clear error and legal conclusions de
novo. United States v. Johnson, 199 F.3d 123, 125 (3d Cir. 1999). Polley objected to the
“otherwise used” enhancement below. Thus, we review de novo the District Court’s legal
conclusion that the “otherwise used” enhancement applies here to undisputed facts. See
United States v. Orr, 312 F.3d 141, 143 (3d Cir. 2002) (citing id.).


                                             3
appeals “have generally distinguished between the general pointing or waving about of a

[dangerous] weapon, which amounts to ‘brandishing,’ and the pointing of a [dangerous]

weapon at a specific victim or group of victims to force them to comply with the robber’s

demands.” Id. at 126. We agreed that “a person may ‘brandish’ a [dangerous] weapon to

‘advise’ those concerned that he possesses the general ability to do violence[.]” Id. at 127

(quoting United States v. LaFortune, 192 F.3d 157, 161 (1st Cir. 1999)). “Altering this

general display of weaponry … is a cessation of ‘brandishing’ and the commencement of

‘otherwise used.’” Id. (quoting LaFortune, 192 F.3d at 161–62).2

       We applied this reasoning to conclude that Johnson’s own conduct during the

robbery—smashing a display case—merited the enhancement. Id. at 127–28. We

explained that “Johnson did not merely stand at the front of the store holding the

sledgehammer for some legitimate purpose.” Id. at 128. He rather “used it to smash

jewelry cases in front of customers and employees, while his co-defendant held a baseball

bat aloft to ‘break necks’ or ‘knock heads off.’” Id.

       Polley smashed a display case with a mini-sledgehammer—the exact conduct that

merited an “otherwise used” enhancement in Johnson. See id. at 127–28. Applying our


2
  We also explained that, “[p]ointing a weapon at a specific person or group of people, in
a manner that is explicitly threatening, is sufficient to make out ‘otherwise use’ of that
weapon. Johnson, 199 F.3d at 127 (emphasis added). Polley argues this threatening
activity should be necessary for the enhancement under United States v. Sanchez, 603 F.
App’x 259 (5th Cir. 2015) and United States v. Martinez, 614 F. App’x 165 (5th Cir.
2015). We disagree because, unlike the Fifth Circuit, we have not adopted a “specific
threat” requirement for the “otherwise used” enhancement and will not do so here. See
Orr, 312 F.3d at 145. (“Neither the guidelines nor the caselaw requires … a verbalized
threat to harm the victim in order to constitute ‘otherwise used’.”).


                                              4
own precedent, we are satisfied that Polley “‘otherwise used’ a [dangerous] weapon, even

though he did not make [an] explicit verbal threat, because his conduct was ‘equally

coercive and threatening.’” See id. (quoting LaFortune, 192 F.3d at 160).

      Polley responds that the threatening context of Johnson’s bat-wielding co-

defendant was essential to Johnson’s holding. It was not. But even if Polley were correct,

applying the enhancement based on his conduct aligns with Johnson’s reasoning. This

Court found persuasive that altering a general display of weaponry is a “cessation of

‘brandishing’ and the commencement of ‘otherwise used.’” Id. at 127 (quoting

LaFortune, 192 F.3d at 161-62). Polley altered his “general display of weaponry” by

smashing the display case with his mini-sledgehammer. See id. Indeed, even if Polley did

not specifically threaten any person with harm, he employed actual violence.3 We

conclude that he “otherwise used” a dangerous weapon.4




3
 Polley also argues that the enhancement cannot apply because the Supreme Court
observed that U.S.S.G. § 2B3.1(b)(2) involves a “peculiar hierarchy of culpability.” See
Smith v. United States, 508 U.S. 223, 232 (1993). We find this argument unavailing. We
have said that brandishing means “advis[ing] those concerned that he possesses the
general ability to do violence, and that violence is imminently or immediately
available[.]” Johnson, 199 F.3d at 127 (quoting LaFortune, 192 F.3d at 161). Thus,
Polley’s violent use of a dangerous weapon, even against property, is more culpable than
brandishing.
4
  Polley also argues that conduct meriting the “otherwise used” enhancement must pose a
greater risk of injury compared to conduct meriting the “brandished, displayed, or
possessed” enhancement.” We need not decide this issue here because, even under
Polley’s proposed rule, his conduct would merit the enhancement. Swinging a mini-
sledgehammer and smashing a display case pose a greater risk of injury than merely
brandishing a mini-sledgehammer.


                                            5
                                          IV

      The District Court correctly concluded that Polley merited the “otherwise used”

enhancement, so we will affirm its judgment of conviction.




                                           6